Citation Nr: 0033022	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for service-connected major depression with psychotic 
features, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1989 to July 1992.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

Historically, an April 1996 rating action granted service 
connection for a schizoaffective disorder, major depressive 
disorder, and bipolar disorder, and assigned a 30 percent 
schedular rating from November 18, 1994.  A 100 percent 
temporary total rating under 38 C.F.R. § 4.29 based on VA 
hospitalization was assigned effective February 22, 1996, and 
a 30 percent schedular rating was resumed effective April 1, 
1996.  This psychiatric disorder has been the veteran's only 
service-connected disability.  

An August 1996 rating action granted a 100 percent schedular 
rating effective February 22, 1996.  An April 1998 rating 
action proposed to reduce the 100 percent schedular rating to 
50 percent but a June 1998 rating action confirmed and 
continued the 100 percent schedular rating.  

Thereafter, a January 1999 rating action proposed to reduce 
the 100 percent schedular rating to 70 percent and this was 
done by a rating action of May 1999 effective August 1, 1999.  


FINDINGS OF FACT

The evidence demonstrates that there has been material 
improvement in the veteran's service-connected psychotic 
disorder under the ordinary conditions of life, specifically 
while working on a part-time basis.



CONCLUSION OF LAW

Restoration of a 100 percent schedular evaluation for major 
depression with psychotic features is denied.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.343(a), 4.2, 4.7, 4.21, 
Diagnostic Code 9400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)). 

The veteran's service-connected major depression with 
psychotic features is her only service-connected disorder.  
The proposal to reduce the 100 percent schedular rating and 
the rating action effectuating that proposed action were both 
in 1999.  Effective November 7, 1996 the criteria for the 
evaluation of service-connected psychiatric disorders was 
amended.  Here, the proposed reduction and actual reduction 
occurred after the change in the rating criteria.  

38 U.S.C.A. § 1155 (West 1991 & Supp. 2000) provides, inter 
alia, that the VA "Secretary shall from time to time adjust 
this schedule of ratings in accordance with experience.  
However, in no event shall a readjustment in the rating 
schedule cause a veteran's disability rating in effect on the 
effective date of the readjustment to be reduced unless an 
improvement in the veteran's disability is shown to have 
occurred."  

In this case, it is undisputed that the RO did not reduce the 
100 percent schedular rating to 70 percent on the basis of 
the November 7, 1996 change in the VA Schedule for Rating 
Disabilities.  

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  The 
new ratings (as were the old) are based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it (see also 38 
C.F.R. § 4.15).  Under the new rating criteria, the VA no 
longer relies on a subjective determination of the degree of 
impairment.  An examiner's assessment of the level of 
severity is a significant, but not the only, rating factor.  
In fact, the descriptive phases of the overall severity 
(e.g., mild, definite, considerable, severe, and pronounced) 
have been deleted.  Rather, it is the severity of the effects 
of the symptoms, as described by the examiner, that 
determines the rating.  61 Federal Register 52696-99 (Oct. 8, 
1996).  The new criteria call for evaluations to be made upon 
identification of specific symptoms and manifestations 
expressly associated with different degrees of disability.  
VAOGCPREC 11-97 dated March 25, 1997.   

Moreover, the amended regulations require that mental 
disorders be diagnosed and classified in accordance with DSM 
IV, that is, the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
This amendment to the Schedule became effective November 7, 
1996.  See 61 FR 52695-52702 (October 8, 1996).   

Evaluation of psychiatric disability under the new 
regulations requires consideration be given to the frequency 
and duration of psychiatric symptoms, and the length as well 
as capacity for adjustment during remissions.  38 C.F.R. 
§ 4.126(a).  Consideration is given to the extent of social 
impairment but a rating shall not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation as to time or place; and 
memory loss for names of close relatives and his own 
occupation or name warrants a 100 percent rating.  

38 C.F.R. § 3.344(a) (2000) provides, in pertinent part, 
that:

Examinations less full and complete than those on 
which payments were authorized or continued will 
not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or 
other psychotic reaction [] will not be reduced on 
any one examination, except in those instances 
where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated. [] Moreover, though material 
improvement in the physical or mental condition is 
clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain 
that the improvement will be maintained under the 
ordinary conditions of life. 

38 C.F.R. § 3.344(b) provides that "[i]f doubt remains [] 
the rating agency will continue the rating in effect."  

However, 38 C.F.R. § 3.344(c) (2000) provides that "[t]he 
provisions of paragraphs (a) and (b) of this section apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating."  

Nevertheless, under 38 C.F.R. § 3.343(a) (2000) (Continuance 
of total disability ratings): 

Total disability ratings, when warranted by the 
severity of the condition and not granted purely 
because of hospital, surgical, or home 
treatment, or individual unemployability will 
not be reduced, in the absence of clear error, 
without examination showing material improvement 
in physical or mental condition.  Examination 
reports showing material improvement must be 
evaluated in conjunction with all the facts of 
record, and consideration must be given 
particularly to whether the veteran attained 
improvement under the ordinary conditions of 
life, i.e., while working or actively seeking 
work or whether the symptoms have been brought 
under control by prolonged rest, or generally, 
by following a regimen which precludes work, 
and, if the latter, reduction from total 
disability ratings will not be 

considered pending reexamination after a period 
of employment (3 to 6 months).  

38 C.F.R. § 3.343(a) (2000).  

Factual Background

During VA hospitalization from October 1997 to May 1998 the 
veteran underwent occupational and recreational therapy and 
kinesitherapy.  She had been admitted because she had been 
found in the bathroom pulling her hair and had been extremely 
agitated and crying.  Her blood alcohol and urine screens 
were negative at admission.  

During hospitalization the veteran's course of therapy 
consisted of one-to-one interaction, medication adjustment 
and compliance.  At admission, she was unkempt in appearance 
and appeared drowsy, with some psychomotor retardation.  She 
was alert, cooperative, and conversive.  Her eye contact was 
poor due to drowsiness.  Sensorium and memory were grossly 
intact, as well as attention and concentration. She denied 
visual or auditory hallucinations.  She verbalized bizarre 
thoughts about "babies getting killed" and religious 
preoccupation.  Her thought processes were coherent and 
relevant.  She complained that she had not been able to sleep 
for several days, but denied feelings of depression or having 
suicidal or homicidal ideation.  Her mood was rather 
depressed with a blunt affect.  She showed limited insight 
into her condition.  

Over the next several days the veteran's condition improved 
but she eventually had increased paranoia and displayed 
threatening behavior.  She remained quite psychotic while 
taking Haldol and spent many days in seclusion for agitated, 
acute psychotic, disruptive, and inappropriate behavior.  
With a change in medication she began showing some 
improvement.  However, she continued to have intermittent 
psychotic and agitative symptoms requiring adjustment of 
doses of Clozaril.  She then improved and was transferred to 
another ward, at which time she was alert and her hygiene and 
grooming were adequate.  She was verbally responsive and had 
fair eye contact.  She denied seeing things.  She claimed to 
hear voices on occasion, but was reportedly able to 
distinguish whether they were real or not.  She verbalized no 
paranoia or delusions.  Her thought processes were coherent 
and relevant.  She denied feeling depressed or having 
suicidal or homicidal ideation.  The remainder of her 
hospital stay was essentially unremarkable and she was 
discharged into the care of her mother with psychiatric 
follow-up in the Clozaril program each week.  

At hospital discharge the veteran appeared to be mentally 
stable on her current medication.  She was fully oriented.  
Her hygiene and grooming were adequate.  She verbalized no 
visual or auditory hallucinations, paranoid delusions or 
manic depressive symptoms. Her thought processes were 
coherent and relevant.  Her mood was pleasant with a brighter 
affect.  No suicidal or homicidal ideation was elicited. At 
hospital discharge it was felt that she was unemployable but 
was competent to manage her finances.  Her prognosis was 
guarded due to the chronicity of mental illness, limited 
insight into her mental illness, a history of medication 
noncompliance, and a history of alcohol abuse.  

The pertinent hospital discharge diagnoses were chronic and 
paranoid schizophrenia and episodic alcohol abuse.  Her 
global assessment of functioning (GAF) score at admission had 
been 40 and upon discharge it was 70.  

On VA psychiatric examination in November 1998 the veteran's 
claim file and medical records were reviewed, although no 
psychological testing was conducted.  She reported that one 
source of stress was that her ex-husband was not providing 
financial support for their five (5) year old son.  It was 
noted that at the time of a prior VA psychiatric examination 
in August 1997 the veteran's GAF had equaled 60.  Since her 
recent VA hospitalization she had had weekly follow-up 
treatment at a VA Mental Hygiene Clinic and continued to take 
medication.  Three earlier periods of psychiatric 
hospitalization in 1994 and 1995 at a private hospital were 
noted (and the discharge summaries of those hospitalizations 
are on file).  She reported that at the time of those 
hospitalizations she had had several relatives living with 
her who had not provided any money to help pay living 
expenses but she now forbade relatives from staying with her 
and this had proved to be of some benefit.  

The veteran reported having obtained three (3) years of 
college education prior to her period of military service and 
was now a senior in college and had taken some college 
courses in the past summer.  However, she had had to stop 
taking those courses because she could not keep up, inasmuch 
as she was forgetful and had difficulty doing the great 
amount of reading required.  Currently, she was not taking 
any other courses of study.  

Since the veteran's hospitalization she had lived by herself 
in a trailer.  Her son was residing with her mother, who had 
obtained legal custody due to the veteran's emotional 
problems, although she still saw her son frequently at her 
mother house.  She did the cleaning of her house and some 
cooking but often went out to eat.  She was now leading a 
relatively low stress life and seemed to function fairly well 
when not stressed.  She spent most of her time watching 
television, and she was able to list the television shows 
that she watched during the day.  It was also reported, 
however, that she rarely went out and when she did it was 
only to see a close relative.  Her mother helped her with 
shopping and paying bills.  It was difficult for the examiner 
to determine how much direct responsibility the veteran took 
for paying bills but the veteran related that her mother 
helped to supervise the veteran.  

The examiner indicated that the veteran seemed to "do fairly 
well when in a very [low] stress environment" and that her 
symptoms appeared on a rather episodic basis.  Last year, 
when hospitalized, she had had paranoid feelings, depression, 
and episodes of crying.  Currently, she denied having 
homicidal or suicidal ideation.  She had not ingested any 
alcohol since her last hospitalization but reported having 
episodically abuse alcohol prior to that time.  She denied 
having hallucinations and delusions, as well as having 
difficulty with others.  However, she related having some 
difficulty getting herself understood by her relatives.  It 
was noted that when not hospitalized and not under stress, as 
well as when properly taking her medication, she seemed to 
have "at least some sort of remission."  She had not worked 
in the past year.  According to computerized information, she 
was taking several medications.  

The veteran had few subjective complaints but reported 
becoming tired very easily and sleeping too much.  She slept 
well when taking her medication.  The examiner noted that she 
was not "getting out very much and seems to stay removed 
from others."  She had a tendency to minimize her problems 
and to present herself in a very positive light (as had been 
noted by the examiner at the time of the earlier psychiatric 
evaluation).  While she was somewhat successful in this, the 
examiner was of the opinion that she had "more serious 
underlying problems than I necessarily originally [sic] 
thought."  

On mental status examination the veteran was fully oriented 
and spoke rather easily with the examiner.  She smiled and 
laughed quite often during the evaluation.  She had very 
little inclination to talk of problems and tended to speak 
mainly of about how good things were (which the examiner 
noted was part of the veteran's attempt to minimize her 
problems).  While she denied having hallucinations and 
delusions, the examiner noted that he would not have been 
surprised if she had admitted having some.  She had trouble 
keeping up when in a conversation with others and quickly 
became bored and inattentive.  It was impossible for the 
examiner to know whether the veteran's statement that she had 
mice in her house and that "there was one in the bed with 
her the other evening" was a genuine hallucination of 
whether this actually occurred.  She denied inappropriate 
behavior, other than being somewhat forgetful at times.  She 
appeared to be neat and clean.  She indicated that she had a 
ritual that she went through in the morning to ensure that 
she met her hygiene needs.  The examiner further noted that 
she seemed to be doing fairly well but required some coaching 
and encouragement from her mother to continue.  It was felt 
that her memory was within normal limits.  She otherwise 
denied obsessive or ritualistic behavior.  Her rate and flow 
of speech was mainly within normal limits but she had some 
explosive laughter at times.  She denied having panic 
attacks.  She denied having anxiety and depression but her 
answers to other questions seemed to indicate that she 
currently had some anxiety symptoms.  She reported having no 
problems with impulse control  

The examiner noted that the veteran tended to be very 
dependent on others and had little resources to deal with 
extra stress.  She was felt to be competent but it was 
difficult to assess whether she could handle her own money 
because she reported taking her mother with her whenever she 
had to pay bills.  Thus, the examiner was unable to determine 
whether she could handle her own money.  The examiner further 
reported that the veteran presented a difficult case because 
she appeared to report having better adjustment than her 
record and history suggested.  Based solely on her verbal 
report, the examiner indicated that her GAF would be 70 but 
because of significant isolation, lack of energy and 
motivation, and her recent prolonged hospitalization it was 
felt that her current GAF score was much closer to 55.  She 
was felt to be more fragile than she initially presented and 
she had to carefully follow her medication regimen.  

The examiner also felt that while the veteran had carried 
several psychiatric diagnoses over time, they all had in 
common some psychotic functioning and a depressive element.  
The diagnosis was recurrent major depression with psychotic 
features, in current partial remission with medication.  

On VA psychiatric examination in November 1999 the veteran's 
medical chart and claim file were obtained and both were 
reviewed.  A summary of information pertaining to her VA 
hospitalization from October 1997 to May 1998 was noted, 
including a discharge GAF of 70 and a notation at discharge 
from that hospitalization that the veteran was considered to 
be unemployable.  It was noted that in VA Form 9 of July 1999 
the veteran reported that she was not able to maintain a job 
or remain in school for an extended period of time, although 
attempts have been made, and she reported sleeping too much.  
During that hospitalization a referral for an assessment of 
alcohol abuse was made.  

A review of the 55 outpatient notes since the 1998 VA 
psychiatric examination revealed a "consistent absence of 
psychotic symptoms" as early as three days after that 
psychiatric examination and continuing to November 2, 1999, a 
year later.  Part-time employment at Wal-Mart was noted on 
October 5, 1999.  She revealed that she had been divorced 
since April 1999, after 7 years of marriage.  She claimed 
that she had satisfactory relationships with her son, 9 
siblings, and her mother.  She said that she had three years 
of post high school education in accounting at Louisiana 
State University and Columbus University, Columbus, Georgia.  
She acknowledged a history of at least 6 prior psychiatric 
hospitalizations, with the last being in 1998.  She stated 
that in the past she had been "hearing voices" and she had 
been "paranoid" but she denied currently having these 
symptom and added that she got "along pretty well now."  
She indicated that she had been relatively free of symptoms 
since the 1998 hospitalization and it appeared that she had 
demonstrated a fairly adequate level of adjustment during her 
apparent current period of partial remission.  She related 
that she was working part-time in the Deli for a Wal-Mart 
Store and stated that she had satisfactory working 
relationships and she enjoyed working.  

Over the last 7 years the veteran had received a combination 
of treatments including hospitalization, medication, and 
group therapy and she opined that these treatments had been 
effective.  Computerized VA pharmacy record showed her 
various psychotropic medications and she stated that the 
medications were effective; however, she indicated that she 
had had a side-effect of drooling at night.  

The veteran complained of anesthesia, paresthesia, and past 
(but not recent or present) visual illusions.  As for her 
emotional status, she claimed to experience occasional 
feelings of ambivalence, guilt, and loneliness.  She also 
described herself as basically contented, happy, and 
friendly.  She also described herself as somewhat emotionally 
withdrawn.  She reported having adequate energy, positive 
motivation, good appetite, good sleep, and fair sex drive.  
She denied past and present feelings or intentions of harm to 
others.  She acknowledged feelings or intentions of harm to 
self in the past but not at present.  She stated that her 
thinking was preoccupied with her son.  

On examination the veteran's hygiene appeared good.  Her 
overall motor behavior appeared rather bradykinetic and she 
had a lethargic and sedated appearance.  Her facial 
expressions were variable but blunted.  Yawning was frequent.  
Her eye contact was sporadic and her gaze was generally 
averted.  She spoke in a moderate tone and at an average 
pace.  Her motivation seemed adequate.  Rapport appeared to 
be easily established and maintained.  

Tasks of attention and concentration seemed to be somewhat 
impaired.  Tasks of language function appeared to be intact 
with the exception of possible left and right confusion.  She 
was oriented and was aware of her social security number, 
date of birth, mailing address, and dates of military 
service.  Verbal memory functions for delayed recall seemed 
to be moderately impaired.  Prompted recall was apparently 
intact.  Nonverbal and spatial memory appeared intact.  
Recall for prose seemed to be mildly impaired.  

The veteran's rate of thought seemed to be average and the 
continuity of her thought appeared logical and coherent.  No 
overt thought disorder was observed.  Intellectually, she 
seemed to be functioning in the low normal - to - normal 
range, somewhat commensurate with her level of education.  As 
for higher level cognitive skills, they seemed to be 
generally intact, as indicated by abstract inductive logic, 
calculations, and social comprehension.  She seemed to be 
impaired for proverb interpretation, which may really reflect 
cultural factors.  Her judgment and insight appeared good.  

The pattern of the veteran's responses on psychological 
testing suggested that she seemed to be somewhat less than 
totally frank in responding.  Hence the only apparent acute 
psychopathology was a pronounced tendency for paranoia.  
Otherwise a dependent personality style with compulsive and 
histrionic traits (a rather contradictory combination) 
emerged.  

The examiner was of the opinion that the veteran's seemed 
capable of managing her benefit payments in her own best 
interest and that as long as she adhered to her treatment, 
and her medications were reviewed and adjusted for apparent 
medication-mediated central nervous system (CNS) side-
effects, she should be employable.  It was the examiner's 
further opinion that the veteran appeared to be in 
substantial remission compared to her situation a year ago.  
Her current clinical interview was relatively benign.  The 
psychological testing suggested a psychotic or schizophrenic 
reaction with paranoid and dependent personality traits.

The provisional diagnoses were a psychosis, not otherwise 
specified, in total remission with medications, 
hospitalization, and group; a major depressive disorder by 
previous diagnosis; anxiety disorder not otherwise specified, 
by previous diagnosis; possible adverse effects of 
medication, not otherwise specified; a personality disorder, 
not otherwise specified, with mixed features of dependency 
and paranoia.  Her GAF score was 65.  

Analysis

The Global Assessment of Functioning (GAF) Scale considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  A GAF 
score of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates that the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  

While the veteran had significant psychotic symptoms and a 
GAF score of 40 at the time of VA hospital admission in 
October 1997, it subsequently improved to 55 at the time of 
VA psychiatric examination in November 1998 and to 65 on VA 
psychiatric examination in November 1999.  Consistent with 
her improved GAF scores, the veteran no longer had overt 
psychotic symptoms, e.g., hallucinations or delusions.  The 
1998 examination found that she was in current partial 
remission but the more recent examination in 1999 found that 
her psychotic disorder is in "substantial remission" when 
compared to her status at the time of the 1998 examination.  

It must be observed that while the veteran is no longer 
subjected to the stresses that led to her hospitalization in 
October 1997, this "substantial remission" has occurred, at 
least in part, while the veteran has been employed on a part-
time basis and while remaining compliant with her regimen of 
medication.  The findings on both the 1998 and 1999 VA 
psychiatric examinations do not document the signs and 
symptoms which warrant a 100 percent schedular evaluation.  

Accordingly, the evidence of record reflects that there has 
been a material improvement in severity of the veteran's 
psychiatric disability under the ordinary conditions of life, 
specifically while working.  Thus, reduction to a 70 percent 
schedular rating was appropriate and restoration of a 100 
percent is not warranted. 

The law provides that when, after considering all information 
and lay and medical evidence of record, there is an 
approximate balance of positive and negative evidence as to 
any material issue, VA shall give the claimant the benefit of 
the doubt.  38 U.S.C.A. § 5107(b) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
effective November 9, 2000).  

However, in reaching this decision, it is the judgment of the 
Board that the preponderance of the evidence is against this 
veteran's claim and, thus, there is no doubt to be resolved 
in her favor.  



ORDER

Restoration of a 100 percent schedular rating for service-
connected major depression with psychotic features, currently 
evaluated as 70 percent disabling, is denied.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


